i          i       i                                                                  i       i      i




                                  MEMORANDUM OPINION


                                         No. 04-09-00483-CV

                            In the Interest of A.M.F., et al., Minor Children,

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008-PA-01867
                          Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 14, 2009

DISMISSED

           On September 2, 2009, we issued a show cause order instructing appellant to respond by

either paying the filing fee of $175.00 to the clerk of this court, or providing written proof that

appellant is entitled to appeal without paying the filing fee, on or before September 15, 2009. See

TEX . R. APP . P. 5. Appellant has failed to pay the filing fee, or to provide written proof that she is

excused from paying the filing fee. Therefore, we dismiss the appeal. See TEX . R. APP . P. 42.3(c).

Costs of appeal are taxed against appellant.

                                                                PER CURIAM